--------------------------------------------------------------------------------

PROMISSORY NOTE


$30,000,000
 March 31, 2008
 Newport Beach, California




1.           Principal.


For value received, in installments as herein provided, EMERITUS CORPORATION, a
Washington corporation (as “Maker”), promises to pay to the order of NATIONWIDE
HEALTH PROPERTIES, INC., a Maryland corporation (as “Holder”), by wire transfer
or ACH (Automated Clearing House) only, the principal sum of Thirty Million
Dollars ($30,000,000) (the “Loan”), or so much thereof as shall from time to
time be outstanding hereunder, together with accrued interest from the date
hereof on the unpaid principal at a per annum rate equal to Seven and
one-quarter percent (7.25%) (the “Basic Interest”).


2.
Disbursements.



Concurrently with Maker’s execution and delivery of this Note, the principal
amount of One Million Nine Hundred Eighty-Two Thousand Seven Hundred Seventy-Six
and 84/100ths Dollars ($1,982,776.84) shall be disbursed by Holder on behalf of
Maker directly to the payment of the prepayment premiums due from Maker under
the Purchase Agreement (as hereinafter defined) in connection with the payoff of
certain indebtedness encumbering the facilities known as Loyalton of Cape May
and Loyalton of Joliet (the “Initial Advance”).  Provided that there is no Event
of Default existing under this Note, Holder shall disburse the remaining
principal amount of Twenty-Eight Million Seventeen Thousand Two Hundred
Twenty-Three and 16/100ths Dollars ($28,017,223.16) to Maker on March 31, 2008
in accordance with the wire transfer instructions delivered by Maker to Holder
(the “Supplemental Advance”).


3.
Maturity Date.



(a)           The unpaid principal balance hereof, together with all unpaid
interest accrued thereon, and all other amounts payable by Maker hereunder,
shall be due and payable on the fourth anniversary of the Closing Date (the
“Maturity Date”).


(b)           In the event that the Closing has not occurred by April 4, 2008,
the Supplemental Advance, together with any accrued and unpaid interest thereon,
shall be due and payable by Maker to Holder within one (1) business day of
Holder’s written demand therefore (the “Supplemental Advance Payment Date”);
provided, however, so long as the Closing occurs on or before June 30, 2008,
Holder shall be required to re-advance the Supplemental Advance to Maker on a
date specified by written notice from Maker to Holder, which date shall be no
later than one (1) Business Day prior to the agreed upon closing date.

 
1

--------------------------------------------------------------------------------

 

(c)           In the event that the Closing has not occurred by June 30, 2008,
the Initial Advance, together with all unpaid interest accrued thereon, and all
other amounts payable by Maker hereunder, shall be due and payable by Maker to
Holder within one (1) business day of Holder’s written demand therefor, after
which neither Maker nor Holder shall have any further rights or obligations
hereunder (the “Initial Advance Payment Date”).


(d)           As used herein, “Purchase Agreement” means that certain Purchase
and Sale Agreement dated as of February 6, 2008 by and among Maker, as buyer,
and Holder and its affiliates, as seller, as amended by that certain First
Amendment to Purchase and Sale Agreement dated as of March 25, 2008.  As used
herein, “Closing” means the closing of the purchase and sale transaction
contemplated under the Purchase Agreement. As used herein, “Closing Date” means
the date on which the Closing occurs.


(e)           If any of the Maturity Date, the Initial Advance Payment Date or
the Supplemental Advance Payment Date should fall on a day that is not a
Business Day, payment of the outstanding principal shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.


4.
Prepayment.



Provided that Maker has provided Holder with not less than one hundred eighty
(180) nor more than two hundred forty (240) days’ prior written notice of its
election to prepay principal amounts outstanding under this Note, Maker shall
have the right prepay the Loan, in whole or in part, together with all accrued
but unpaid interest and other sums owed to Holder hereunder, at any time prior
to the Maturity Date. The provisions of this Section 4 shall not apply with
respect to any prepayment of the Initial Advance or the Supplemental Advance on
the Initial Advance Payment Date or the Supplemental Advance Payment Date,
respectively,  in accordance with Section 3 hereof.


5.
Payments of Principal and Interest.



 
(a)
Commencing on the date hereof and continuing through the Maturity Date, the
unpaid principal balance of the Loan shall accrue Basic Interest.



 
(b)
Commencing on the first day of the first month after the Closing Date and
continuing on the 1st day of each calendar month thereafter until the Maturity
Date, Maker shall make monthly payments of accrued Basic Interest only.



 
(c)
Except as otherwise provided in Section 3, the unpaid principal amount of this
Note, together with all accrued and unpaid interest thereon, shall be all due
and payable on the Maturity Date.



 
(d)
All payments of principal and interest due hereunder shall be made without
deduction of any present and future taxes, levies, imposts, deductions, charges
or withholdings from or on payments due from Maker (excluding taxation of the
overall


 
2

--------------------------------------------------------------------------------

 

 
net income of Holder), which amounts shall be paid by Maker.  Maker will pay the
amounts necessary such that the gross amount of the principal and interest
received by Holder is not less than that required by this Note.  All stamp and
documentary taxes, if any, shall be paid by Maker.  If, notwithstanding the
foregoing, Holder pays such taxes, Maker will reimburse Holder for the amount
paid.  Maker will furnish Holder official tax  re­ceipts or other evidence of
payment of all taxes.



 
(e)
Throughout the term of this Note, interest shall be calculated on the basis of a
360-day year with twelve (12) thirty day months.  If any payment of interest to
be made by Maker hereunder shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing any interest in respect of such
payment.



6.
Lawful Money.



Principal and interest are payable in lawful money of the United States of
America.


7.
Applications of Payments; Late Charges.



 
(a)
Any payments received by Holder pursuant to the terms hereof shall be applied
first to sums, other than principal and interest, due Holder pursuant to this
Note, next to the payment of all interest accrued to the date of such payment,
and the balance, if any, to the payment of principal.



 
(b)
Maker acknowledges that the late payment of any amount due hereunder will cause
Holder to lose the use of such money and incur costs and expenses not
contemplated under this Note, including, without limitation, administrative and
collection costs and processing and accounting expenses, the exact amount of
which is extremely difficult to ascertain.  Therefore, (a) if any installment of
interest and/or principal is not received by Holder within five (5) calendar
days after the due date for such payment, then, in addition to the remedies
conferred upon Holder pursuant to Paragraph 10 hereof, Maker shall thereafter
pay to Holder on demand a late charge equal to five percent (5%) of the amount
of all installments of interest and/or principal due under this Note and not
paid on the due date; and (b) if any installment of interest and/or principal is
not received by Holder within ten (10) calendar days after the due date thereof,
then the amount due and unpaid shall bear interest at the lesser of the highest
annual rate which may lawfully be charged and collected under applicable law on
the obligation evidenced by this Note or an annual rate which shall be four
percent (4%) higher than the Basic Interest (the “Agreed Rate”), computed from
the date on which the amount was due and payable until paid.



8.
Event of Default.



The occurrence of any of the following shall be deemed to be an event of default
(“Event of Default”) hereunder:

 
3

--------------------------------------------------------------------------------

 



 
(a)
default in the payment of principal or interest (i) when due on the Maturity
Date, or (ii) with respect to any other payment due, within five (5) days after
the due date pursuant to the terms hereof; or



 
(b)
the occurrence of an Event of Default under that certain Second Amended and
Restated Loan Agreement dated as of March 3, 2005 by and between Maker, as
borrower, and Holder, as lender (as successor to Healthcare Realty Trust
Incorporated, a Maryland corporation), as subsequently amended, pursuant to the
terms and conditions of which a loan in the principal amount of Twenty-One
Million Four Hundred Twenty-Six Thousand Dollars ($21,426,000) is due from Maker
to Holder; or



 
(c)
the occurrence of an Event of Default under that certain Master Lease dated as
of October 2, 2006 by and among Holder and its affiliates, as landlord, and
Summerville at Camelot Place LLC, a Delaware limited liability company,
Summerville at Hillen Vale LLC, a Delaware limited liability company,
Summerville at Lakeview LLC, a Delaware limited liability company, Summerville
at Ridgewood Gardens LLC, a Delaware limited liability company, Summerville at
North Hills LLC, a Delaware limited liability company, and The Inn at Medina
LLC, a Delaware limited liability company, collectively, as tenant; as amended
by (i) that certain First Amendment to Master Lease dated as of December 1,
2006, (ii) that certain Second Amendment to Master Lease dated as of January 2,
2007, and (iii) that certain Third Amendment to Master Lease dated as of March
3, 2008; or



 
(d)
the occurrence, prior to the Closing Date, of a material default by Maker of its
obligations under the Purchase Agreement and the expiration of any applicable
notice and/or cure period thereunder.



9.
Remedies.



Upon the occurrence of an Event of Default and the expiration of any applicable
cure period, then at the option of Holder, the entire outstanding balance of
principal together with all accrued interest thereon shall, without demand or
notice, immediately become due and payable.  Upon the occurrence of an Event of
Default (beyond any applicable notice and/or cure period provided herein, as
applicable, and so long as such Event of Default shall continue), the entire
outstanding balance of principal together with all unpaid accrued interest shall
bear interest at the Agreed Rate.  No delay or omission on the part of the
Holder hereof in exercising any right under this Note shall operate as a waiver
of such right.


10.
Waiver; Time is of the Essence.



Maker hereby waives diligence, presentment, protest and demand, notice of
protest, dishonor and nonpayment of this Note, and expressly agrees that,
without in any way affecting the liability of Maker hereunder, Holder may extend
any maturity date or the time for payment

 
4

--------------------------------------------------------------------------------

 

of any installment due hereunder, accept additional security, release any party
liable hereunder and release any security now or hereafter securing this
Note.  Maker further waives, to the full extent permitted by law, the right to
plead any and all statutes of limitations as a defense to any demand on this
Note, or on any mortgage, security agreement, lease assignment, guaranty or
other agreement now or hereafter securing this Note.  Time is of the essence in
the payment of all obligations due under this Note.


11.
Notice.



Any notice, request or other communication to be given by any party hereunder
shall be in writing and shall be sent by registered or certified mail, postage
prepaid, by overnight courier guaranteeing overnight delivery or by facsimile
transmission (if confirmed verbally or in writing by mail as aforesaid), to the
following address:


If to Maker:
Emeritus Corporation

 
3131 Elliott Avenue, Suite 500

 
Seattle, Washington  98121

Attention:  Mr. Eric Mendelsohn
      Senior VP - Corporate Development
Facsimile:  (206) 357-7388


With a copy to:
The Nathanson Group PLLC

 
One Union Square

 
600 University Street, Suite 2000

 
Seattle, Washington  98101-1195

Attention:  Randi S. Nathanson, Esq.
Facsimile:  (206) 623-1738


If to Holder:                                                      Nationwide
Health Properties, Inc.
610 Newport Center Drive, Suite 1150
Newport Beach, California  92660
Attn:  President and CFO
Facsimile:  (949) 759-6876


With a copy to:                                           Sherry Meyerhoff
Hanson & Crance LLP
610 Newport Center Drive, Suite 1200
Newport Beach, California  92660
Attn:  Kevin L. Sherry, Esq.
Facsimile:  (949) 719-1212


Notice shall be deemed given on actual receipt or refusal of receipt regardless
of the method of delivery used.  Each of such parties shall have the right to
designate from time to time another address or facsimile number for purposes of
this Note by written notice to the other parties sent in the manner set forth in
this Paragraph 11.

 
5

--------------------------------------------------------------------------------

 

12.           Attorneys’ Fees.


If this Note is not paid when due on the Maturity Date or if any other Event of
Default occurs, Maker promises to pay all costs of enforcement and collection,
including but not limited to, reasonable attorneys’ fees in connection with any
action or proceeding brought to enforce the provisions hereof.


13.
Severability.



Every provision of this Note is intended to be severable.  In the event any term
or provision hereof is declared by a court of competent jurisdiction, to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provi­sions shall remain binding and enforceable.


14.
Interest Rate Limitation.



Holder and Maker stipulate and agree that none of the terms and provisions
contained herein or in any of the loan instruments shall ever be construed to
create a contract for the use, forbearance or detention of money requiring
payment of interest or finance charge at a rate in excess of the maximum
interest rate or finance charge permitted to be charged by the laws of the State
of California.  In such event, if any Holder of this Note shall collect monies
which are deemed to constitute interest or finance charge which would otherwise
increase the effective interest rate or finance charge on this Note to a rate in
excess of the maximum rate permitted to be charged by the laws of the State of
California, all such sums deemed to constitute interest or finance charge in
excess of such maximum rate shall, at the option of Holder, be credited to the
payment of the sums due hereunder or returned to Maker.


15.
Number and Gender.



In this Note the singular shall include the plural and the masculine shall
include the feminine and neuter gender, and vice versa, if the context so
requires.


16.
Headings.



Headings at the beginning of each numbered Paragraph of this Note are intended
solely for convenience and are not to be deemed or construed to be a part of
this Note.


17.
Choice of Law.



THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

 
6

--------------------------------------------------------------------------------

 

18.           Waiver of Jury Trial.


MAKER AND HOLDER, BY ITS ACCEPTANCE OF THIS NOTE, EACH HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL IN ANY ACTION, PROCEEDINGS OR COUNTERCLAIM BROUGHT BY
THE OTHER PARTY HERETO IN CONNECTION WITH ANY MATTER WHATSOEVER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS NOTE.  The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including without
limitation contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Each of  Maker and Holder acknowledges that
this waiver is a material induce­ment for the making of the loan evidenced by
this Note by Holder and the execution and delivery of this Note by Maker.  Maker
and Holder will continue to rely on this waiver in their related future
dealings.  Each of  Maker and Holder further warrants and represents that it has
reviewed this waiver with its legal counsel, and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE.  In the event of
litigation, this waiver may be filed as a written consent to a trial by the
court.




[SIGNATURE PAGE TO FOLLOW]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first above written.


“MAKER”


EMERITUS CORPORATION,
a Washington corporation




By:           /s/ Eric Mendelsohn                                           
Name:                      Eric Mendelsohn
Title:                      SVP Corporate Dvelopment



 
S-1

--------------------------------------------------------------------------------

 
